This opinion will be unpublished and
                          may not be cited except as provided by
                          Minn. Stat. § 480A.08, subd. 3 (2014).

                               STATE OF MINNESOTA
                               IN COURT OF APPEALS
                                     A15-0830

                      In the Matter of the Welfare of the Children of:
                              N. M. L. and E. R. L., Parents.


                                  Filed October 19, 2015
                                         Affirmed
                                       Kirk, Judge

                                Itasca County District Court
                                   File No. 31-JV-14-1634


Darla M. Nubson, Nubson Law Office, PLLC, Grand Rapids, Minnesota (for appellant
E.R.L.)

John J. Muhar, Itasca County Attorney, Mary J. Evenhouse, Assistant County Attorney,
Grand Rapids, Minnesota (for respondent Itasca County Health and Human Services)

Nichole J. Carter, Carter Law Office, PLLC, Cloquet, Minnesota (for respondent N.M.L.)

Kim Allen, Grand Rapids, Minnesota (respondent guardian ad litem)


         Considered and decided by Kirk, Presiding Judge; Johnson, Judge; and Bjorkman,

Judge.

                         UNPUBLISHED OPINION

KIRK, Judge

         On appeal from an order terminating his parental rights, appellant-father argues

that the district court: (1) did not adequately address the children’s best interests;
(2) erred by determining that termination of his parental rights was in the children’s best

interests; and (3) erred in denying his request for an evidentiary hearing on remand. We

affirm.

                                            FACTS

          On August 21, 2014, the district court terminated, by default, the parental rights of

mother N.M.L. and appellant-father E.R.L. to B.L., age seven, and T.L., age six. The

termination of parental rights (TPR) was grounded upon the parents’ chronic drug use,

despite the reasonable efforts of Itasca County Health and Human Services to help the

parents address their chemical-dependency issues. In the TPR proceedings, the district

court took judicial notice of reports filed by social workers and the guardian ad litem, all

findings, conclusions, and orders in previous child protection files, and two harassment

restraining order cases.

          The children were first taken into protective custody in November 2010. On

February 9, 2011, the parents admitted that the children were in need of protection or

services because of their chemical-dependency issues. In July, after E.R.L. complied

with court-ordered services, the children were returned to his care. On December 12, the

district court granted E.R.L. sole physical and sole legal custody of the children, and

allowed N.M.L. parenting time if sober.

          In March 2014, the children were again taken into protective custody. As before,

the parents admitted that the children were in need of protection or services. Specifically,

E.R.L. admitted that he had resumed using drugs and had allowed N.M.L. to be with the




                                                2
children while she was using drugs. Both parents admitted that their lack of sobriety had

interfered with their ability to properly and safely parent the children.

       In June 2014, Itasca County petitioned for the termination of E.R.L.’s and

N.M.L.’s parental rights. After the parents repeatedly failed to appear at hearings, the

district court terminated their parental rights to the children by default. In its findings,

conclusions, and order filed on August 27, the district court found clear and convincing

evidence that their parental rights should be terminated pursuant to Minn. Stat.

§ 260C.301, subd. 1(b)(5) (2014), and that termination was in the children’s best

interests. The district court denied the parents’ subsequent motions to vacate the default

judgment.

       Following consolidated appeals by the parents, this court held that: (1) the district

court did not abuse its discretion by denying the parents’ motions to vacate the default

TPR order; (2) the evidence was sufficient to support the district court’s finding that a

statutory basis existed for terminating E.R.L.’s parental rights; and (3) the district court

failed to make particularized findings sufficient to permit meaningful review of its

conclusory finding that termination of parental rights was in the children’s best interests.

In re Welfare of Children of N.M.L., Nos. A14-1650, A14–1669, 2015 WL 1401694,

*3-*5 (Minn. App. Mar. 30, 2015). We remanded for best-interests findings. Id. at *5.

       On remand, the district court added the following findings in support of its

conclusion that termination was in the children’s best interests:

              The children’s need for permanency in a safe, stable, and
              drug-free home outweighs any interests the parents or the



                                              3
              children have in maintaining the parent-child relationship.
              Termination of [p]arental [r]ights is in the children’s best
              interests because they have been in out of home placement for
              a total of 380 days, and they need and deserve a stable,
              permanent, safe and loving home that will be able to meet
              their developmental, emotional and physical needs. The
              children need a home that is free from substance abuse. [The
              parents] have not been able to follow through to address their
              significant chemical dependency issues that interfere with
              their ability to parent their children. Although the parents
              love the children and have expressed a desire to reunify at
              previous hearings, they have failed to address the issues that
              led to the children being placed out of the home, and have
              now failed to appear for the pretrial hearing and their
              whereabouts are unknown.          The children’s needs are
              paramount.

       E.R.L. appeals.

                                     DECISION

       “[P]arental rights may be terminated only for grave and weighty reasons.” In re

Welfare of Child of W.L.P., 678 N.W.2d 703, 709 (Minn. App. 2004). “We review a

district court’s ultimate determination that termination is in a child’s best interest for an

abuse of discretion.” In re Welfare of Children of J.R.B., 805 N.W.2d 895, 905 (Minn.

App. 2011). “[D]etermination of a child’s best interests ‘is generally not susceptible to

an appellate court’s global review of a record,’ and . . . ‘an appellate court’s combing

through the record to determine best interests is inappropriate because it involves

credibility determinations.’” In re Welfare of Child of D.L.D., 771 N.W.2d 538, 546

(Minn. App. 2009) (quoting In re Tanghe, 672 N.W.2d 623, 625 (Minn. App. 2003)).

       On appeal, we examine the record to determine whether the district court applied

the appropriate statutory criteria and made findings that are not clearly erroneous. In re



                                             4
Welfare of D.L.R.D., 656 N.W.2d 247, 249 (Minn. App. 2003). A finding is clearly

erroneous when “it is either manifestly contrary to the weight of the evidence or not

reasonably supported by the evidence as a whole.” In re Welfare of Children of T.R., 750

N.W.2d 656, 660–61 (Minn. 2008) (quotation omitted). We give the district court’s

decision to terminate parental rights considerable deference, but “closely inquire into the

sufficiency of the evidence to determine whether it was clear and convincing.” In re

Welfare of Children of S.E.P., 744 N.W.2d 381, 385 (Minn. 2008).

       The paramount consideration in all juvenile-protection proceedings is the “best

interests of the child.” Minn. Stat. §§ 260C.001, subds. 2, 3, .301, subd. 7 (2014); In re

Welfare of Child of B.J.-M., 744 N.W.2d 669, 672 (Minn. 2008); In re Welfare of

M.D.O., 462 N.W.2d 370, 378 (Minn. 1990). A child’s best interests may “support a

refusal” to terminate parental rights despite the presence of one or more of the statutory

bases for termination. In re Welfare of M.P., 542 N.W.2d 71, 74 (Minn. App. 1996),

overruled in part on other grounds by In re Welfare of J.M., 574 N.W.2d 717, 722–24

(Minn. 1998). “[I]t is presumed that the child’s best interests are served by being with a

parent.” In re Welfare of P.R.L., 622 N.W.2d 538, 543 (Minn. 2001).

       “The ‘best interests of the child’ means all relevant factors to be considered and

evaluated.” Minn. Stat. § 260C.511(a) (2014). The district court is required to make

findings analyzing: (1) the child’s interest in preserving the parent-child relationship;

(2) the parent’s interest in preserving the parent-child relationship; and (3) any competing

interests of the child. Minn. R. Juv. Prot. P. 39.05, subd. 3(b)(3). “Competing interests




                                             5
include such things as a stable environment, health considerations and the child’s

preferences.” In re Welfare of R.T.B., 492 N.W.2d 1, 4 (Minn. App. 1992). Conflicts

between the interests of the child and the parents are resolved in favor of the child. Minn.

Stat. § 260C.301, subd. 7 (2014). In TPR cases, consideration of a child’s best interests

includes “a review of the relationship between the child and relatives and the child and

other important persons with whom the child has resided or had significant contact.”

Minn. Stat. § 260C.511(b) (2014).

I.     The district court’s best-interests findings are adequate for appellate review.

       To be adequate, the district court’s best-interests findings must facilitate effective

appellate review, provide insight into which facts or opinions were most persuasive for

the court’s ultimate decision, and demonstrate the court’s comprehensive consideration of

the statutory criteria. Tanghe, 672 N.W.2d at 626. The district court’s best-interests

findings need not “go into great detail.” W.L.P., 678 N.W.2d at 711.

       E.R.L. argues that the district court’s best-interests findings are inadequate for

appellate review. We disagree and find the findings sufficient to allow appellate review

under Tanghe.     While relatively brief and general, the district court’s best-interests

findings are sufficient to support its determination that termination of E.R.L.’s parental

rights was in the children’s best interests. Although the district court did not describe any

particular interest of the children in preserving the parent-child relationship, it found that

any such interest was outweighed by the children’s need “for permanency in a safe,

stable, and drug-free home.” The district court addressed E.R.L.’s interest in preserving




                                              6
the parent-child relationship by recognizing his love for the children and expressed desire

for reunification. The findings regarding the children’s needs for a stable, substance-

abuse-free home and E.R.L.’s inability to provide for those needs adequately address the

“competing interests of the child[ren].” See Minn. R. Juv. Prot. P. 39.05, subd. 3(b)(3).

       Considering that the children are six and seven years old, the district court, on this

record, did not abuse its discretion by not considering their custodial preferences. See

Johnson v. Johnson, 424 N.W.2d 85, 86, 88 (Minn. App. 1988) (noting district court may

give considerable weight to preference of children as young as eight years old); cf.

Petersen v. Petersen, 394 N.W.2d 586, 588 (Minn. App. 1986) (seven-year-old child “in

the bright-superior range” capable of expressing custodial preference), review denied

(Minn. Dec. 17, 1986). Although the district court made no explicit findings regarding

either child’s relationship with relatives or other important persons with whom he/she has

resided or had significant contact, there is no legal authority indicating that such findings

are mandatory, despite Minn. Stat. § 260C.511(b)’s directive to consider these

relationships.

II.    The district court did not abuse its discretion in finding that termination of
       E.R.L.’s parental rights was in the children’s best interests.

       E.R.L. argues that the district court’s lack of findings identifying his and each

child’s interest in maintaining the parent-child relationship shows that the evidence was

insufficient to conclude that the TPR was in the children’s best interests. He also argues

that the amount of time the children have spent in out-of-home placement was

insufficient to independently support the district court’s best-interests determination.



                                             7
Finally, he asserts that the district court’s failure to identify an available, suitable

permanent home indicates that the children will remain in out-of-home placement,

contrary to their best interests. These arguments are unavailing.

       As described above, the district court’s findings addressed E.R.L.’s interest in

maintaining the parent-child relationship. Importantly, a parent’s love and desire to

regain custody may be insufficient for reunification. See In re Welfare of A.D., 535

N.W.2d 643, 650 (Minn. 1995) (concluding that mother’s love for child and desire to

regain custody were not sufficient to support reunification where she failed to

demonstrate requisite parenting skills); Matter of Welfare of A.J.C., 556 N.W.2d 616, 622

(Minn. App. 1996) (concluding that despite appellant’s love for and bond with her

children, her inability to comply with parental duties due to alcoholism and drug

addiction warranted termination), review denied (Minn. Mar. 18, 1997).

       While the district court did not describe the children’s interests in maintaining the

parent-child relationship in a detailed manner, it showed its consideration of this factor by

stating that any interest they had was outweighed by their need for a safe, permanent

home. The record contains evidence that the children are bonded to father. However,

there is no significant evidence that being in the care of others is harmful to the children.

The children’s extended period of out-of-home placement relates to their need for

stability and is only one fact that the district court cited in its determination. See R.T.B.,

492 N.W.2d at 4 (describing “a stable environment” as a competing interest of the child).




                                              8
       Although the district court did not identify an available, suitable permanent home

for the children, this finding is not necessary to support a determination that a TPR is in a

child’s best-interests. See e.g., J.M., 574 N.W.2d at 724 (holding that the termination

statute does not require assessment of a child’s adoptability). Further, the record reflects

that the children’s current placement is suitable and may be permanent.

       After a thorough review of the record, including the extensive evidence of

E.R.L.’s chronic failure to address his chemical-dependency issues, it is clear that the

district court did not abuse its discretion in ruling that termination of E.R.L.’s parental

rights was in the children’s best interests. J.R.B., 805 N.W.2d at 905.

III.   The district court did not err in denying an evidentiary hearing on remand.

       E.R.L. argues that the district court erred in denying his request for an evidentiary

hearing on remand from his first appeal. “A [district] court’s duty on remand is to

execute the mandate of the remanding court strictly according to its terms.” Duffey v.

Duffey, 432 N.W.2d 473, 476 (Minn. App. 1988). “When the [district] court receives no

specific directions as to how it should proceed in fulfilling the remanding court’s order,

the [district] court has discretion in handling the course of the cause to proceed in any

manner not inconsistent with the remand order.” Id.

       While the district court did not have the benefit of testimony at the default hearing,

it took judicial notice of significant evidence from the current and previous child-

protection proceedings, as well as two harassment restraining order cases. This evidence

included the extensive written findings and opinions of social workers, service providers,




                                             9
and the guardian ad litem.        This record sufficiently supports the district court’s

conclusion that termination of E.R.L.’s parental rights was in the children’s best interests.

Therefore, the district court did not abuse its discretion in denying an evidentiary hearing

on the children’s best interests on remand.

       Affirmed.




                                              10